Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Quality Testing of Ultrasonic Systems Using Phantom Correlated Reference Standards”. Correction is required. See MPEP § 608.01(b).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation “the analyzing is conducted on an image-by-image basis” which is unclear as “the analysis” is a comparison of the input image and the reference image and therefore it seems to be redundant to claim “conducted on an image-by-image basis” unless there is additional conditions to the method of “image by image basis” not cited. Examiner looks to the specification to find a potential disclosure of comparisons requiring searching the entire image for comparison (e.g. edge detection or uniformity [0034 Broadly, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 & 7-12 are rejected under 35 U.S.C. 102a (1 & 2) as being anticipated by Gupta (US 6370480: “Gupta”).

Claim 1. Gupta discloses a method (Fig. 4 flowchart for assessing an ultrasound system performance) for use in assessing performance of an ultrasound system [Abstract], the method comprising: receiving, at a processor (Fig. 2: computer analysis controller system 22 & 101) from an ultrasound system (Fig. 2: Ultrasound Measuring Machine system 100) under test [Col. 1 lines 9-15: a quantitative analysis program for testing the resolution capabilities of such imaging machines using imaging phantoms as test objects and returning a set of indices indicating the condition of the imaging machine], one or more input images (Fig. of a tissue mimicking phantom [Col. 2 lines 52-55: A phantom is an assembly of a uniform background gel material that mimics human tissue in terms of ultrasonic attenuation and scattering absorption and dispersion. In addition, there are included high reflectance objects, called "pins", which are arranged at precisely defined orientations and distances from each other, and are embedded in the uniform background gel material] [Col. 5 lines 30-40:  Ultrasound signals reflected from structures within phantom 12 are, in turn, received by probe 14 and processed to form acquired images in one of two known alternative modes by scanner module 18. In an analog mode, scanner module 18 outputs a video output 20 to an analog to digital converter, and the resulting image data is transferred to memory 22 of computer 24], wherein the one or more images (Fig. 2: step 202 acquire test image) contain a digital representation of the tissue mimicking phantom [Col. 5 lines 35-40: a digital mode of image acquisition, scanner module 18 outputs a digital output 26 to memory 20 and the resulting image data is transferred to memory 22 of computer 24] & [Col. 5 lines 40-45: The reflected signals received by probe 14 are processed by computer 24 to form a reproduced ultrasound image of standard phantom 12, which is stored in frame memories 28. On a demand basis, the reproduced ultrasound image] determining one or more characteristic data values (Fig. 4: seven image quality indices  determined at steps S210-S216) (Figs. 6-12:  details of each of the seven image quality steps] [Col. 8 lines 30-35: During each cycle, at steps S210-S216, pertinent parameters are calculated and stored for associated image quality indices, including Homogeneity, Contrast, Signal Attenuation, Pin to Background Ratio, Resolution, Geometric Distortion, and Axial and Lateral Linearity) from the one or more input images (Fig. 2: step 202 acquire test image); automatically identifying, by the processor (Fig. 2: computer analysis controller system 22 & 101), one or more corresponding respective reference data values (Fig. 4: gold standard indices ) [Col. 7 lines 7-17: The loaded data includes a gold standard image representation of the selected standard phantom acquired by the same model machine as the machine to be tested by the from a database (Fig. 2:  storage device 34) [Col. 7 lines 35-40:  system control 101 obtains the gold standard phantom image representation and related parameter data from storage device 34] of reference data (Fig. 4: gold standard indices) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom] based on previously-obtained reference images of the phantom [Col. 7 lines 5-17:  The gold standard data has been previously collected under ideal operating conditions by a machine tuned to recommended factory settings, and adjusted to the same conditions as input to system control 101 by the user at steps S120 and S130]; analyzing, by the processor  (Fig. 2: computer analysis controller system 22 & 101), the one or more characteristic data values (Fig. 4: image quality indices steps S210-S216) [Col. 8 lines 30-35 During each cycle, at steps S210-S216, pertinent parameters are calculated and stored for associated image quality indices, including Homogeneity, Contrast, Signal Attenuation, Pin to Background Ratio, Resolution, Geometric Distortion, and Axial and Lateral Linearity) in view of the one or more corresponding respective reference data values (Fig. 13: steps comparison of input data images to gold standard images) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom]; generating, by the processor (Fig. 2: computer analysis controller system 22 & 101), result data (Fig. 13: individual health indices and total Health Index) [Col. 4 lines 4-15: FIG. 13 is a simplified block diagram illustrating the steps for generating the Image Health Index. At step S228-01, all of the image quality indices X.sub.1. . . X.sub.n are identified, and at step S228-02, the image quality indices are combined to form a single Image Health Index to indicate the overall accuracy of the test image. The Image Health Index takes into account statistical variations among normal, "healthy" images, and weighs each  based on the analyzing step (Fig. 4:  S210-S216) & (Figs. 1-6) , wherein the result data (Figs. 6-12: output data for each of the seven indices S210-S216) indicates a performance of the ultrasound system under test (Fig. 13: overall Health image index) [Col. 2 lines 29 -39:  The system processes a test image of the phantom test object and compares the results with the stored information about the actual phantom test object, to quantitatively determine the characteristics of the scanner], [Col.14 lines 32-57 including table A:  The Image Health Index is computed to be 2.15, which is a unitless number, when the values shown in Table A are applied to the equation shown step S228-02 of FIG. 13. Substitution of other values into the equation of FIG. 13 indicate that the Image Health Index, and the corresponding "health" of the test image becomes "better" as the ratio becomes progressively smaller, and the index becomes "best" when its value is zero. When the ratio is large, then the "health" of the test image is poor. It also is seen that as the nominal variations, .sigma..sub.n, become large, then the difference becomes less significant].

Claim 2. Dependent on the method of claim 1.   Gupta further discloses automatically identifying, by the processor (Fig. 2: computer analysis controller system 22 & 101) from a database (Fig. 2:  storage device 34) [Col. 7 lines 35-40: system control 101 obtains the gold standard phantom image representation (e.g. reference image) and related parameter data from storage device 34] of reference images (Fig. 2: retrieve gold standard S204) [Col. 7 lines 25-35: obtains the gold standard phantom image representation (e.g. reference images) and related parameter data from storage device 34] that correspond to the one or more input images (Fig. 2: step 202 acquire test image) [Col. 7 lines 35-45: test image (e.g. input images) is a representation of the same phantom used to obtain the gold standard image (e.g. reference image) representation, it is possible to align, to a reasonable degree of precision, the test and phantom image representations, so that various parameters of the test image are wherein the one or more corresponding respective reference data values are indexed  [Col. 7 lines 8-15:  a gold standard image representation (e.g. reference data values) of the selected standard phantom acquired by the same model machine as the machine to be tested by the user, along with gold standard quality indices and related parameters corresponding to the standard image] to the identified one or more reference images (Fig. 5: method of shifting images based on indexed gold standard reference images) in the database (34) [Col. 7 lines 10-15: The gold standard data has been previously collected under ideal operating conditions by a machine tuned to recommended factory settings, and adjusted to the same conditions as input to system control 101 by the user at steps S120 and S130].  

Claim 3. Dependent on the method of claim 2. Gupta further discloses the one or more input images (Fig. 2: step 202 acquire test image) and the one or more of the reference images (Fig. 4: gold standard indices) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom] were obtained under common operating conditions [Col. 6 lines 27-45: Storage device 34 also is arranged to store a gold standard image representation of a standard phantom, a test ultrasound image representation of the same standard phantom, and associated measured parameters and calculated indices associated with each image…for any given standard phantom, more than one set of gold standard image representations with associated parameters and indices, each set representing a unique model ultrasound image machine, are stored. Each gold standard set of indices, to be described in greater detail, corresponds to a reproduced image of a selected standard phantom obtained by a given model ultrasound imaging machine in good operating order under a selected operating conditions] & [Col. 7 lines 10-15:  At step S200, system control 101 prompts the user to load data corresponding to a standard phantom selected by the user…loaded data includes a gold standard image representation of the selected same model machine as the machine to be tested by the user, along with gold standard quality indices and related parameters corresponding to the standard image].
 
Claim 4. Dependent on the method of claim 3. Gupta further discloses the common operating conditions (Fig. 3:  S130 select operating conditions) [Col. 6 lines 57-67: At step S130, the user is prompted to select specific operating conditions under which the test will be performed. For example, various application settings such as gain and signal level (e.g. signal processing), which are particular to the specific model machine under test and to the type of phantom used, is communicated to system control 101. Other factors, such as the type of probe are also entered…tailored to a particular machine, phantom, probe and setting] include one or more of a physical orientations and attitudes between a probe of the ultrasound system and the phantom, ultrasound intensity, and signal processing methodologies [Col. 5 lines 05-15:  Indices indicative of operational efficacy generally are calculated from brightness values and spatial separation of pixel elements comprising the image. A typical ultrasound image is a two dimensional image consisting of discrete pixel elements, each having a level of brightness relative to a "grayscale" value]  
Claim 7.  Dependent on the method of claim 1. Gupta further discloses the analyzing (Fig. 4: performing S210-216 analysis of seven quality indices) is conducted on a pixel-by-pixel basis [pre steps to analysis Col. 7 lines 50-67:  At step S204-03, system 101 compares the test and gold standard image representations by sequentially shifting the test image one pixel at a time in each of eight different directions.. Also at step S204-03, system control 101 calculates a cross-correlation coefficient C for the entire image, for each of the above-mentioned single-pixel shifts].
Claim 8.  Dependent on the method of claim 1. Gupta further discloses the analyzing  (Fig. 4: is conducted on a region-by-region basis, wherein each region includes a plurality of pixels [Note: of the seven analyzed quality indices (S210-216) three use regional analysis (S10, S11 & S13)] [Col. 8 lines 40-50:  the user is prompted to select a region of interest of the test image that includes features suitable for measuring image quality parameters that system control 101 uses to generate the respective image quality index] and [Col. 2 lines 32-40:  The user selects regions of the phantom test object and directs the system to employ algorithmic techniques to analyze only the selected region for a variety of image characteristics, for example, contrast, resolution and homogeneity]
Claim 9.  Dependent on the method of claim 1.  Gupta further discloses the analyzing (Fig. 4: performing S210-216 analysis of seven quality indices with S215 performing overall image analysis of edges) is conducted on an image-by-image basis (Fig. 4: analyzing S215 Horizontal and Vertical Linearity) [Col. 13 lines 15-40:  At step S215-03, using these precise coordinates of the centers of the grayscale target cysts, the edges of each test image grayscale target are located by well known adaptive edge detection techniques. This technique detects abrupt changes in average pixel values in any direction, to attempt to identify an edge of the image. Next, at step S215-04, the principal axis lengths, i.e., the horizontal and vertical radii of each grayscale target are measured, and at step S215-05, the average ratio of the horizontal and vertical radii is calculated for each grayscale target.
Claim 10. Dependent on the method of claim 1. Gupta further discloses each characteristic and reference data values (Fig. 4: gold standard indices) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom] is a pixel intensity [S214 uses pixel intensity Col. 12 lines 5-22], edge detection value [edge detection  used in  horizontal and vertical linearity S215 Col. 13 lines 15-23], image uniformity value [uniformity is handled S210 homogeneity Col. 9 lines 12-25] , contrast [S211 contrast which uses  brightness 
Claim 11. Dependent on the method of claim 1. Gupta further discloses determining, by the processor (Fig. 2: computer analysis controller system 22 & 101), one or more operating conditions (Fig. 3:  S130 select operating conditions) [Col. 6 lines 57-67: At step S130, the user is prompted to select specific operating conditions under which the test will be performed. For example, various application settings such as gain and signal level (e.g. signal processing), which are particular to the specific model machine under test and to the type of phantom used, is communicated to system control 101. Other factors, such as the type of probe are also entered…tailored to a particular machine, phantom, probe and setting] under which the one or more input images  were obtained (Fig. 3: S120-S140 provides the steps of setting operating conditions and pulling gold standard reference data obtained under the same settings); automatically identifying, by the processor (Fig. 2: computer analysis controller system 22 & 101) from a database (Fig. 2:  storage device 34) [Col. 7 lines 35-40  system control 101 obtains the gold standard phantom image representation and related parameter data from storage device 34] of reference images  [Col. 7 lines 5-17:  The gold standard data has been previously collected under ideal operating conditions by a machine tuned to recommended one or more of the reference images having one or more operating conditions(Fig. 3:  S130 select operating conditions) [Col. 6 lines 57-67: At step S130, the user is prompted to select specific operating conditions under which the test will be performed. For example, various application settings such as gain and signal level (e.g. signal processing), which are particular to the specific model machine under test and to the type of phantom used, is communicated to system control 101. Other factors, such as the type of probe are also entered…tailored to a particular machine, phantom, probe and setting] that correspond to the one or more operating conditions (Fig. 3:  S130 select operating conditions) [Col. 6 lines 57-67: At step S130, the user is prompted to select specific operating conditions under which the test will be performed. For example, various application settings such as gain and signal level (e.g. signal processing), which are particular to the specific model machine under test and to the type of phantom used, is communicated to system control 101. Other factors, such as the type of probe are also entered…tailored to a particular machine, phantom, probe and setting] of the one or more input images  (Fig. 3: S120-S140 provides the steps of setting operating conditions and pulling gold standard reference data obtained under the same settings); automatically identifying, by the processor (Fig. 2: computer analysis controller system 22 & 101), wherein the one or more corresponding respective reference data values (Fig. 4: gold standard indices) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom] are indexed to the one or more of the reference images in the database (Fig. 5: indexed Gold standard reference has values input images are shifted to align for comparison), [Col. 4 lines 1 -7:  the system determines the image quality indices for each region of interest. The same indices are also computed for the standard image. These two sets of indices are compared and from the standardized difference, a "similarity index" is computed] & [Col. 3 lines 48-52: The image health index and the individual component indices are compared to a gold standard set of 
 
Claim 12. Gupta discloses a system (Fig. 2: 100), comprising: a tissue mimicking phantom (Fig. 2: phantom 12) [Col. 2 lines 1-5: The typical phantom includes a gel having a smooth texture, which mimics human tissue and emphasizes image nonuniformities and artifacts, making such spurious features easier to detect] including a plurality of objects [Col. 2 lines 5-17: Commercially available phantoms also contain pin targets arranged at precisely defined orientations and distances from each other, and relative to the scanned slice. A pin is a very small, (compared to the resolution of the imaging machine) high reflectance object, that mimics an infinitely small point. Use of pins as targets determines the accuracy of reproduction of vertical and horizontal dimensions and distances. For example, a set of evenly spaced vertical pins and a separate set of evenly spaced horizontal pins are used to measure the horizontal and vertical linearity of an image] disposed within a tissue mimicking material [Col. 2 lines 52-60 A phantom is an assembly of a uniform background gel material that mimics human tissue in terms of ultrasonic attenuation and scattering absorption and dispersion…included high reflectance objects, called "pins", which are arranged at precisely defined orientations and distances from each other, and are embedded in the uniform background gel material]; an ultrasound system (Fig. 2:  ultrasound imaging system 10)  including a) an ultrasonic probe (Fig. 2: Ultrasonic transducer 14) that is configured to generate and receive ultrasonic waves resulting from their interaction with the plurality of objects [Col.5 lines 30-36  Probe 14 emits an ultrasound irradiation field F that penetrates standard phantom 12 to be imaged. Ultrasound signals reflected from structures within phantom 12 are, in turn, received by probe 14 and processed to form acquired images in one of two known alternative modes by scanner module 18] and b) an imaging console (Fig. 2: Display device 32) that is configured to process the received ultrasonic waves to generate digitized image signals [Col. 5 lines 40-50:  Probe 14 emits an ultrasound irradiation field F that penetrates standard phantom 12 to be imaged. Ultrasound signals reflected from structures within phantom 12 are, in turn, received by probe 14 and processed to form acquired images in one of two known alternative modes by scanner module 18. In an analog mode, scanner module 18 outputs a video output 20 to an analog to digital converter in a digital mode of image acquisition, scanner module 18 outputs a digital output 26 to memory 20]; a testing controller (Fig. 2:  System control 101) that is configured to process characteristic data (Fig. 4: image quality indices steps S210-S216) [Col. 8 lines 30-35 During each cycle, at steps S210-S216, pertinent parameters are calculated and stored for associated image quality indices, including Homogeneity, Contrast, Signal Attenuation, Pin to Background Ratio, Resolution, Geometric Distortion, and Axial and Lateral Linearity. For generation of each of these indices, the user is prompted to select a region of interest of the test image that includes features suitable for measuring image quality parameters that system control 101 uses to generate the respective image quality index. For example, the typical test image of the standard phantom includes areas of uniformity, as well as a variety of imaged objects or "targets". Each area or target is designed to be appropriate for determining the parameters of one or more image quality indices] describing the digitized image signals against corresponding characteristic data (Fig. 4: image quality indices steps S210-S216) describing one or more corresponding reference image signals (Fig. 4: step 204 store gold standard indices)[Col. 3 lines 54-60-25 a gold standard set of indices is previously acquired from a "standard" phantom. This commercially available standard phantom is specially built to allow image to image registration, i.e., alignment of multiple images acquired from the same target area, via a set of fiducial markers arranged for alignment purposes. In addition, a set of echoic structures] & [Col. 6 lines 27-45 details of gold standard indices content] to generate result data (Figs. 6-12: output data for each of the seven indices S210-S216) & (Fig. 13: shows analysis of characteristic data with gold standard reference data] indicative of a performance of the ultrasound system (Fig. 13: overall Health image index) [Col. 2 lines 29 -39: The system processes a test image of the phantom test object and compares the results with the stored information about the actual phantom test object, to quantitatively determine the characteristics of the scanner], [Col. 4 lines 4-15: FIG. 13 a single Image Health Index to indicate the overall accuracy of the test image. The Image Health Index takes into account statistical variations among normal, "healthy" images, and weighs each image quality parameter accordingly. The image variations are ideally determined from statistics of a significant number of gold standard images] &  [Col.14 lines 32-57 including table A:  The Image Health Index is computed to be 2.15, which is a unitless number, when the values shown in Table A are applied to the equation shown step S228-02 of FIG. 13. Substitution of other values into the equation of FIG. 13 indicate that the Image Health Index, and the corresponding "health" of the test image becomes "better" as the ratio becomes progressively smaller, and the index becomes "best" when its value is zero. When the ratio is large, then the "health" of the test image is poor. It also is seen that as the nominal variations, .sigma..sub.n, become large, then the difference becomes less significant].

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Madsen (US 5827942:”Madsen”).

Claim 5. Dependent on the method of claim 1.  Gupta further discloses a depth measurement of a target object in a phantom object [Col. 11 lines 40-55] but does not disclose the detail of using an absolute value of each of a characteristic value such as depth measurement.   

Gupta does not explicitly disclose analyzing includes analyzing an absolute value of each of the one or more characteristic data values to an absolute value of each of the one or more corresponding respective reference data values. 

Madsen teaches a system and method for testing imaging performance of ultrasound scanners [Abstract].  Madsen further teaches the analyzing [Col. 5 lines 52-65: analyzing the depth of the target feature] includes analyzing an absolute value of each of the one or more characteristic data values (Fig. 4: characteristic data values S210-S216)  to an absolute value of each of the one or more corresponding respective reference data values  [Col. 5 lines 52-65:  .The number of pixel locations in a sample depth range for which the absolute value of the lesion (SNR).sub.L exceeds a first threshold value is then determined, and the depth range of detectability is determined by determining the sample depth at which the number of pixel locations where the absolute value of the lesion (SNR)L lies beyond the first threshold value also exceeds a second threshold value, and this sample depth is then displayed. The first and second threshold values may be chosen to optimize agreement].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Madsen’s absolute values of depth measurement and use of thresholds to ensure the depth measurements are accurate against a reference value as a validation tool to use with Gupta’s depth measurement because validating the measurement of an absolute value of depth with threshold verification improves the validation of the quality of the image using a depth threshold indicating a level of quality of the image.   
Claim 6. Dependent on the method of claim 5.  Gupta further discloses each of the one or more respective reference data values (Fig. 4: gold standard indices) [Col. 3 lines 54-60-25: a gold standard set of indices is previously acquired from a "standard" phantom] includes a tolerance [Col. 8 lines 23-27: The correlation coefficient C also serves as a gross image similarity metric, i.e., when coefficient C is below a predefined threshold, such as 50% or 60%, the test image quality is deemed to be too low or a wrong reference has been used], and wherein the method includes: determining, by the processor (Fig. 2: computer analysis controller system 22 & 101), that a particular one of the characteristic data values (Fig. 4: image quality indices steps S210-S216) [Col. 8 lines 30-35 During each cycle, at steps S210-S216, pertinent parameters are calculated and stored for associated image quality indices, including Homogeneity, Contrast, Signal Attenuation, Pin to Background Ratio, Resolution, Geometric Distortion, and Axial and Lateral Linearity)  is acceptable when it is within the tolerance of the corresponding respective reference data value [Col.14 lines 32-57 including table A:  The Image Health Index is computed to be 2.15, which is a unitless number, when the values shown in Table A are applied to the equation shown step S228-02 of FIG. 13. Substitution of other values into the equation of FIG. 13 indicate that the Image Health Index, and the corresponding "health" of the test image becomes "better" as the ratio becomes progressively smaller, and the index becomes "best" when its value is zero. When the ratio is large, then the "health" of the test image is poor. It also is seen that as the nominal variations, .sigma..sub.n, become large, then the difference becomes less significant].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 5574212 A
Madsen; Ernest L. et al.
Taught method for improving ultrasound resolution using phantom but not a reference database
US 5312755 A
Madsen; Ernest L. et al.
Describes use of Phantoms for quality assurance but not reference database
US 6238343 B1
Madsen; Ernest L. et al.
Quality assurance for imaging lightly discussed using references
US 5625137 A
Madsen; Ernest L. et al.
Describes use of Phantoms for quality assurance but not reference database
US 6318146 B1
Madsen; Ernest L. et al.
Describes use of Phantoms for quality assurance but not reference database


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856